In the

      United States Court of Appeals
                     For the Seventh Circuit
No. 15‐1346

UNITED STATES OF AMERICA,
                                                            Plaintiff‐Appellee,

                                        v.


DERRICK R. CLINTON,
                                                       Defendant‐Appellant.

           Appeal from the United States District Court for the 
                       Eastern District of Wisconsin.
           No. 2:14‐cr‐00058‐RTR‐1— Rudolph T. Randa, Judge. 


     ARGUED NOVEMBER 30, 2015 — DECIDED JUNE 16, 2016


   Before  ROVNER  and  WILLIAMS,  Circuit  Judges,  and  SHAH,
District Judge.*

   ROVNER,  Circuit  Judge.    On  March  11,  2014,  a  grand  jury
returned  a  two‐count  indictment  against  Derrick  Clinton,
charging him with possession of a firearm as a convicted felon


*
    Hon.  Manish  S.  Shah  of  the  Northern  District  of  Illinois,  sitting  by
designation.
2                                                      No. 15‐1346

in violation of 18 U.S.C. § 922(g), and possession with intent to
distribute a mixture and substance containing cocaine base in
the form of crack cocaine in violation of 21 U.S.C. § 841(a)(1).
Pursuant to a plea agreement with the government, Clinton
entered a plea of guilty to the felon‐in‐possession count, and
the  government  agreed  to  dismiss  the  second  count  and  to
recommend a sentence within the advisory guidelines range.
The  district  court  ultimately  sentenced  Clinton  to  a  term  of
imprisonment of 76 months followed by three years of super‐
vised  release  and  a  $100  special  assessment.  Clinton  now
appeals that sentence.
    The arrest in this case stemmed from a domestic violence
call  received  by  the  Milwaukee  police  on  January  9,  2014.
When the officers responded to the residence, they spoke with
the victim M.K., who informed them that Derrick Clinton sold
cocaine and had a firearm in the residence. She told the officers
that Clinton kept the firearm in the bedroom closet, but that
she had retrieved it and hidden it under a pile of clothes in the
dining  room  so  that  Clinton  could  not  use  it.  The  officers
conducted a search of the residence with M.K.’s consent, and
the officers found a Lorcin 9mm pistol under the clothes in the
dining  room.  Underneath  the  couch  in  the  living  room  the
officers  discovered  a  plate  containing  2.29  grams  of  cocaine
base, a razor blade, a box of baggies, and a digital scale. The
following day, Clinton called a Milwaukee police officer and
admitted to possessing the gun. He stated that he purchased
the gun from a drug addict. He was arrested on January 21,
2014, and subsequently admitted that he owned the firearm
and that he cooked and sold crack cocaine. 
No. 15‐1346                                                            3

    Prior  to  sentencing,  the  Probation  Office  prepared  a
Presentence Investigation Report (PSR) that determined a base
offense level of 24 pursuant to U.S.S.G. § 2K2.1(a)(2) based on
his  two  prior  felony  controlled‐substances  convictions.  The
PSR further recommended that the district court apply a four‐
level  enhancement  under  U.S.S.G.  §  2K2.1(b)(6)(B)  because
Clinton had possessed the 9mm weapon “in connection with
another  felony  offense”—the  drug  offense.  The  PSR  also
advocated a  three‐level  decrease for Clinton’s acceptance of
responsibility,  resulting  in  a  total  offense  level  of  25.  In
conjunction with his undisputed Category III criminal history,
the PSR determined a Guidelines range of 70‐87 months, and
the  district  court  sentenced  him  to  76  months.  Clinton  now
challenges that sentence, arguing that the district court erred
in applying the four‐level enhancement under § 2K2.1(b)(6)(B),
failed  to  consider  mitigating  circumstances,  and  relied  on
improper factors in determining his sentence.
    We  review  a  district  court’s  sentencing  procedures  and
questions of law involving the interpretations of the Guidelines
de  novo.  United  States  v.  Schmitt,  770  F.3d  524,  538  (7th  Cir.
2014). “‘[W]here the district court bases the application of a
sentencing guideline on factual findings, we review for clear
error.’” United States v. Meece, 580 F.3d 616, 620 (7th Cir. 2009),
quoting United States v. Wagner, 467 F.3d 1085, 1089 (7th Cir.
2006).  Clinton  first  argues  that  the  district  court  erred  in
applying the four‐level enhancement under § 2K2.1(b)(6)(B). A
district  court’s  application  of  those  Guidelines  is  a  mixed
question  of  law  and  fact,  and  is  reviewed  for  clear  error.
Schmitt, 770 F.3d at 538‐39. Section 2K2.1(b)(6)(B) provides for
a four‐level enhancement if the defendant “used or possessed
4                                                      No. 15‐1346

any firearm or ammunition in connection with another felony
offense; or possessed or transferred any firearm or ammunition
with knowledge, intent, or reason to believe that it would be
used or possessed in connection with another felony offense.”
Only the first of those two provisions is applicable in this case.
Application Note 14 to that section provides that subsection
(b)(6)(B) applies “if the firearm or ammunition facilitated, or
had the potential of facilitating, another felony offense.” 
    As we recognized in United States v. Harper, 766 F.3d 741,
747 (7th Cir. 2014), the broad language of § 2K2.1 presents a
danger of sweeping within its reach wide‐ranging offenses that
may be only tenuously connected to the offense of conviction.
Courts have responded to that potential for abuse by requiring
that  the  other  offense  must  fall  within  relevant  conduct  in
order  for  the  enhancement  to  apply,  and  the  Sentencing
Commission  has  followed  suit  in  an  amendment  effective
November 1, 2014 which clarifies that courts must consider the
relationship between the offense of conviction and the other
offense consistent with relevant conduct principles. 
    In this case, the defendant may be found to have used a
firearm in connection with another felony offense if he “‘used
or  possessed’  the  firearm  in  connection  with  (1)  his  general
drug dealing activities in his home or (2) the purchase of the
firearm,  which  he  allegedly  bought  with  drugs.”  Schmitt,
770 F.3d at 539. 
   The district court began by relying on the second of those
two  approaches.  In  considering  whether  the  four‐level  en‐
hancement  was  proper,  the  district  court  first  stated  that  a
“solid presumption” exists that “where you have drugs you
No. 15‐1346                                                                     5

have guns and usually violence.” The district court then found
that “in any event, you have the defendant purchasing a gun
from a drug [dealer.]1 Sure, the inference could be drawn or the
argument can be made that it was purchased from the sale of
the drugs that he was making, but you’ve got an exchange here
for guns and drugs if you accept that as true.” We have held
that  the  §  2K2.1(b)(6)(B)  enhancement  is  proper  when  the
defendant has engaged in an exchange of drugs for a weapon.
Schmitt,  770  F.3d  at  539.  Accordingly,  the  district  court’s
finding,  if  proper,  would  support  the  application  of  that
enhancement. 
    That finding, however, is not supported in the record, and
the  government  to  its  credit  acknowledges  as  much.  The
underlying discovery and the factual proffer in Clinton’s plea
agreement  establish  only  that  the  person  from  whom  he
purchased  the  weapon  was  a  drug  addict.  Although  it  is
possible that the person could have conveyed the firearm to
Clinton in exchange for drugs, there is no evidence of that, and
mere  speculation  is  insufficient  to  support  a  four‐level  en‐
hancement. United States v. Bradley, 628 F.3d 394, 400 (7th Cir.
2010) (due process requires that sentencing determinations be
based  on  reliable  evidence  rather  than  speculation  or  un‐
founded allegations). Therefore, the district court’s reliance on
the drugs‐for‐guns scenario in applying the enhancement was
reversible error.


1
     The  transcript  says  “drug  clear”  instead  of  “drug  dealer”  but  the
government acknowledges that was likely a typographical error and that
the  PSR‐writer  and  judge  seem  to  have  concluded  that  the  seller  of  the
weapon was a drug dealer. 
6                                                       No. 15‐1346

    In addition to finding that Clinton exchanged drugs for the
weapon, the court  also considered whether  the  firearm was
used  or  possessed  in  connection  with  drug  dealing  in  the
residence. The court noted that the need to protect drugs is
paramount, “especially if you are living in an area where this
is an activity that occurs on a daily basis,” and that “you can’t
engage in that type of activity and not think that you’re not in
need of some form of protection.” The court then concluded:
“that supports … the presumption—the rebuttable presump‐
tion for sure that the proximity of this gun in the house was
used for a secondary felony.” 
     That  analysis  lacks  the  findings  that  would  support
application of the enhancement. The enhancement is proper
under § 2K2.1(b)(6)(B) if the court determines that the defen‐
dant used or possessed the firearm in connection with another
felony offense. Application Note 14 to that section provides
that “in the case of a drug trafficking offense in which a firearm
is  found  in  close  proximity  to  drugs,  drug‐manufacturing
materials, or drug paraphernalia … application of [subsection]
(b)(6)(B) … is warranted because the presence of the firearm
has the potential of facilitating another felony offense.” That
presumptive  determination  reflects  the  axiom  that  guns  are
indeed a routine part of the drug trade and facilitate that trade
by  providing  protection  from  the  theft  of  drugs  or  the  cash
proceeds  of  drug  sales,  as  well  as  a  deterrent  to  those  who
would compete in that drug trade. If a firearm is found in close
proximity to the drugs or its paraphernalia, the conclusion that
the firearm is connected to that drug activity is a reasonable
one in light of the common use for that purpose. See United
States v. LePage, 477 F.3d 485, 489 (7th Cir. 2007).
No. 15‐1346                                                        7

    But  that  Application  Note  should  not  be  interpreted  to
ordain such a connection whenever a defendant involved in
drug distribution also is in possession of a firearm. The term
“close  proximity”  must  not  be  read  out  of  the  Application
Note. It is the close proximity that allows the court to find such
a  connection  without  any  further  evidence—the  proximity
alone provides the evidence that the two are connected. If that
“close proximity” is lacking, then the connection may still be
established,  but  it  must  be  determined  through  evidence  of
such a connection. 
    The government, citing United States v. Meece, 580 F.3d 616,
621 (7th Cir. 2009), argues that it may not be necessary that a
weapon be found in precisely the same location in a residence
in order for the court to find that it was in “close proximity.”
In Meece, two handguns were recovered under the mattress of
Meece’s bed, and in addition the search of the residence found
a scale, several plastic baggies, and a Tupperware bowl—all
containing cocaine residue—in the kitchen, and $3,400 in cash
hidden in the basement rafters. Therefore, paraphernalia and
possible  proceeds  of  the  drug  trade  were  found  in  various
locations on multiple levels of the house. We noted that the
seizure  of  a  firearm  in  close  proximity  to  illegal  drugs  is
powerful support for the inference that the firearm was used
in  connection  with  the  drug  trafficking  operation,  and  we
considered Meece’s argument that the guns were not in close
proximity to the drug paraphernalia and that the enhancement
therefore  did  not  apply.  Id.  We  were  unpersuaded  by  that
argument. The district court had concluded that Meece was
trafficking drugs and that the guns were in the house to protect
against the increased risk of home invasion occasioned by that
8                                                       No. 15‐1346

drug trafficking. Id. We held that the evidence was capable of
multiple inferences, and the district court’s interpretation was
not erroneous. Id. In so holding, we noted that the bedroom
was a logical place to store guns if the purpose was to protect
against the increased risk of home invasion. We did not hold
that  the  guns  were  located  in  close  proximity  to  the  drug
paraphernalia triggering the enhancement, nor did we identify
any  district  court  holding  to  that  effect.  Instead,  we  merely
addressed Meece’s argument that the guns were not in close
proximity, and held that the district court could nevertheless
properly  find  that  the  guns  were  present  in  the  house  to
protect  against  the  increased  risks  associated  with  drug
trafficking.  In  Meece,  we  were  presented  with  significant
evidence  supporting  such  a  finding,  including  the  drug
paraphernalia and cash proceeds distributed through different
levels of the house, the amount of cash on hand in the home,
and the location of the guns under the mattress where they
would be easily accessible in the event of a nighttime home
invasion. 
    In the present case, we have essentially no fact findings at
all by the district court relevant to this issue. The court did not
find  that  the  firearm  was  readily  accessible  in  the  bedroom
closet, that drugs were kept in that closet or even the bedroom,
or that significant amounts of drugs or cash were kept at the
home that presented a need for protection on that basis. Those
are indicative of the types of factual findings that can support
the enhancement. See, e.g, United States v. Sewell, 780 F.3d 839,
848‐49 (7th Cir. 2015) (noting that the district court in applying
an enhancement for possessing a firearm in connection with
drug dealing, made the relevant finding of fact: that the gun
No. 15‐1346                                                        9

was  found  under  the  defendant’s  side  of  the  bed  and  was
loaded, and that in that location the gun was readily accessible
to  the  defendant  and  capable  of  being  fired  instantly).  Al‐
though  the  court  concluded  that  there  was  a  rebuttable
presumption “that the proximity of this gun in the house was
used  for  a  secondary  felony,”  the  court  never  discussed  the
proximity  of  the  firearm to the drugs in so concluding. The
court discussed only the inherent dangers in the drug trade,
and  the  need  for  protection  that  often  accompanies  it.  That
evidence is relevant to determining whether a connection may
exist  sufficient  to  support  the  enhancement,  but  it  does  not
support  the  determination  that  the  rebuttable  presumption
based on close proximity is applicable. 
    The government, with laudable candor, acknowledges that
the propriety of the enhancement in this case is a close call. We
agree that the evidence supporting such an enhancement here
is sparse. As stated, the court has identified no evidence that
the firearm was in “close proximity” to the drugs, such that the
proximity alone could trigger the enhancement. The evidence
indicated that the firearm was kept in the closet in the bed‐
room,  and  there  was  no  evidence  that  any  drugs  or  drug
paraphernalia were found in that closet or even in the rest of
the bedroom. The only drug  evidence was found under the
couch in the living room. The proximity of the weapon to the
drugs therefore was not “close” such that the distance alone
warranted the enhancement. 
    There was also little evidence regarding his drug trafficking
activities that would support a determination that the firearm
facilitated or had the potential to facilitate the drug offense. In
many cases regarding drug trafficking, the amount of drugs
10                                                      No. 15‐1346

and/or  cash  on  the  premises  increases  the  likelihood  that  a
firearm  on  the  premises  is  connected  to  protection  for  that
activity. In this case, the evidence is atypical. The only evidence
of drug distribution occurring on the premises comes from a
statement by Clinton himself in an interview with a Milwaukee
police officer. The officer asked him how often he sells drugs
out of the house, and Clinton responded “Um, not too often.
Ah, just have a few people being we, like the regulars I’ve been
doing since maybe—it’s only been about two or three people.
The kids can even tell you that.” That evidence indicates that
the drug distribution from the residence was limited to sales to
two or three individuals who had been regulars for some time.
Moreover,  there  is  no  evidence  indicating  that  a  significant
amount of drugs were processed through the residence. The
amount found in the residence was only 2.29 grams of cocaine
base, which the defendant’s brief characterizes as an amount
worth approximately $200. See generally United States v. Atkins,
___  Fed.Appx.  ___,  2016  WL  1077819  at  *1‐2  (informant
testifying that 2 grams of crack cocaine cost $200). With the
evidence  indicating  only  a  small‐scale  drug  operation  with
sales in the residence restricted to a few trusted regulars, there
is little basis to connect the firearm to the drug offense. Rather
than indicating a need for protection from unscrupulous drug
buyers, the evidence indicates that Clinton sold to only trusted
buyers in the residence. And there is no evidence that he kept
a sufficient amount of drugs or cash at the residence to support
an inference that the firearm on the premises facilitated, or had
the  potential  of  facilitating,  another  felony  offense.  Finally,
there is no direct evidence of a connection, such as evidence
that  he  was  seen  in  possession  of  the  firearm  during  drug
No. 15‐1346                                                          11

transactions, or that he purchased the firearm or retained it in
connection with the drug activity. 
    The record thus provides little support for such an enhance‐
ment. We do not hold that the enhancement is inapplicable as
a  matter  of  law,  but  the  fact  findings  in  this  record  do  not
support the enhancement. The district court identified only the
generalized  need  for  protection  by  those  engaged  in  drug
offenses. But that would apply whenever a person who sold
drugs  also  possessed  a  firearm  in  the  residence.  It  would
transform the “close proximity” test of Application Note 14 to
a broad‐based rebuttable presumption that the enhancement
applied whenever a firearm was possessed and a drug offense
was also alleged regardless of the location of the firearm and
its proximity to the drugs. The Sentencing Commission could
have imposed an enhancement if any weapon was possessed
without requiring that it be possessed in connection with the
offense, but it chose not to do so. See United States v. Carillo‐
Ayala,  713  F.3d  82,  89‐90  (11th  Cir.  2013)(comparing  the
provision in § 2D1.1(b)(1) requiring only that a weapon was
possessed with the requirement under § 5C1.2(a)(2) that the
firearm was possessed in connection with the offense). Because
the court’s findings are insufficient to support application of
the four‐level enhancement, that determination is vacated and
the case must be remanded for resentencing.
    Because we are remanding on the enhancement issue, we
address only briefly Clinton’s other challenges to his sentence.
First, Clinton argues that the court erred in failing to address
his  health  problems  as  a  mitigating  circumstance  that  war‐
ranted  a  sentence  below  the  Guidelines  range.  Although  a
district court may properly remain silent regarding frivolous
12                                                        No. 15‐1346

arguments  for  leniency,  “where  a  defendant  presents  an
argument that is  ‘not  so weak as  not to  merit  discussion,’  a
court is required to explain its reason for rejecting that argu‐
ment.”  United  States  v.  Schroeder,  536  F.3d  746,  755  (7th  Cir.
2008), quoting United States v. Miranda, 505 F.3d 785, 792 (7th
Cir.  2007).  On  appeal,  Clinton  argues  that  the  district  court
erred in failing to address his health problems identified in the
PSR, but Clinton never sets forth any details as to those health
problems nor does he present any argument as to how those
problems should impact his sentence. In fact, one has to read
the  PSR  or  the  government’s  brief  to  even  realize  that  the
significant health issue is Type 2 diabetes and complications
from it. We have recognized that serious health ailments may
militate  in  favor  of  a  lower  sentence,  and  specifically  have
remanded for a district court to consider a defendant’s diabetes
which resulted in serious health issues. United States v. Harris,
567  F.3d  846,  855  (7th  Cir.  2009).  In  this  appeal,  however,
Clinton has failed to discuss his health condition at all, instead
choosing  to  simply  reference  the  PSR  as  setting  forth  that
information. That cursory discussion of the issue is insufficient
to  properly  present  it  on  appeal.  Nevertheless,  because  this
case is being remanded for resentencing, we note that severe
health conditions may indeed be a militating circumstance that
the court should consider in conducting the § 3553(a) analysis,
and  unless  the  argument  is  clearly  without  merit  the  court
should address it in determining the appropriate sentence. 
   Finally, Clinton asserts that the district court improperly
considered  extraneous  factors  that  veered  far  beyond  the
§ 3553(a) factors. Specifically, the district court lamented the
adverse impact the drug trade has had in Mexico and Latin
No. 15‐1346                                                         13

America which supply the drugs, and referenced the kidnap‐
ping and murder of 23 school children by Mexican drug gangs.
The court then concluded that Clinton’s participation in that
type of enterprise is a very serious offense. Clinton argues that
the court erred in linking his offense to the kidnapping and
murder  of  school  children  in  Mexico  because  there  is  no
indication in the record that Clinton is in any way connected to
a Mexican drug cartel, let alone involved in narco‐terrorism,
kidnapping,  or  murder.  Clinton  also  argues  that  the  court
veered beyond the proper bounds of sentencing in its state‐
ments as to his character in response to his claim that he is not
a bad person. The district court judge questioned that, stating
that  “you  just  told  me  you’re  a  good  man  and  made  some
mistakes. But you’re not, you’re a bad man. And I’ll tell you
how simple this is. Good men do good things, bad men do bad
things. Dealing drugs is a bad thing; ergo, therefore, you’re a
bad man. Simple as that.” We have cautioned against a focus
on  such  extraneous  factors  in  past  cases.  In  United  States  v.
Figueroa, 622 F.3d 739, 743‐44 (7th Cir. 2010), we addressed a
similar “odd focus on nation‐states and national characteris‐
tics,” where the district court linked the drug trade to Mexico,
then to Colombia and Venezuela, and then to Iranian terrorists
through  the  person  of  then‐Venezuelan  President  Hugo
Chávez. In combination with other improper statements, we
held  that  the  litany  of  inflammatory  remarks  undermined
anything else the court said during the hearing, and we had no
way  of  discerning  how,  if  at  all,  those  extraneous  consider‐
ations influenced the sentence. Id. at 744.
    Similarly, in United States v. Webster, 528 Fed.Appx. 648, 651
(7th Cir. 2013), we addressed remarks by the district court that
14                                                      No. 15‐1346

people are basically “decent” or “indecent,” which mirror the
remarks  in  this  case  that  there  are  “good  people”  and  “bad
people.”  In  that  case,  we  held  that  those  remarks  alone  fell
short  of  the  litany  of  inflammatory  remarks  that  would
undermine the court’s explanation for the sentence. Id. at 652.
Therefore,  we  have  repeatedly  identified  such  remarks  as
straying beyond the proper § 3553(a) analysis whether or not
the remarks required that the sentence be vacated. Because we
are  remanding  on  other  grounds,  we  need  not  determine
whether or not the remarks in this case would alone require
that the sentence be vacated. We simply note the potential for
such remarks to derail the sentencing hearing and require a
subsequent  remand  for  resentencing,  so  that  the  court  can
avoid that prospect in this resentencing.
   The sentence is VACATED and the case REMANDED for
resentencing consistent with this opinion.